DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 8-13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haughay, JR. et al. (US 2011/0015765)(hereafter Haughay) in view of Adhikari et al. (US 2011/0096073)(hereafter Adhikari).
Regarding claims 1 and 13, Haughay discloses an electronic device, comprising: 
a display configured to display a screen including information corresponding to a music content (see, Fig. 4, the display for providing a visualization of music); a visualization effect display configured to provide a visualization effect (see, Fig. 6, the visualization effect display, see, paragraphs [0015], controlling audio and visual experiences and also discloses providing visualization of music, [0018], [0019], [0053], provide visualization of the music ); and a processor configured to, based on a user input corresponding to reproduction of a music content being received (see, paragraph [0053], visualization of music include configuration option and user may select a configuration option to access a screen for configurating a system for providing a visualization of music and configuration of the visualizer), control the display to display a screen including information corresponding to the music content that is reproduced according to the received user input (see, paragraph [0053], user may select configuration option to access a screen for configurating visualizer) and the frequency and amplitude space of an audio signal to a multivariate functional space of a defined visual space, thereby providing data for producing a final visualization effect, e.g., a real-time accurately corresponding visual effect. Paragraph [0023], The audiovisual display device providing step comprises providing the music visualization as being driven and synchronized by a change in loudness and frequency spectrum of the music that is ascertained by the central processing unit. The central processing unit providing step comprises converting frequency and amplitude space of an audio signal to a multivariate functional space, thereby providing data for producing the music visualization effect in real time; [0029], the present music visualization method comprises converting at least one audio signal to at least one audio parameter value that is compatible with the GPU, thereby facilitating directly using the at least one audio parameter value to drive the on-screen visualization effect. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Adhikari and Houghay, as a whole, so as to use the audio information to control the visualization effect, the motivation is to improve music visualization through reproduction. 
	Regarding claims 6 and 18, Haughay further discloses the electronic device wherein the situation information includes information on brightness of a surrounding area of the electronic device, and wherein the processor is configured to: control the visualization effect display to display the visualization effect of changing brightness based on the situation information (see, paragraph [0091], option 1022 can correspond to energy level metadata. For example, a user may set option 1022 so that selecting a song includes searching energy level metadata based on current music or one or more characteristic properties. Like option 1020, the choices associated with option 1022 may include current music, environment generally, and one or more characteristic properties of an environment. In the embodiment shown in FIG. 10, option 1022 may be set so that energy metadata is searched to identify pieces of music with an energy level generally appropriate for the light in an environment (i.e., a characteristic property). For example, if the light in an environment is generally bright, a system may select a piece of music with a relatively high energy level (e.g., rock and roll)).
 	Regarding claims 8 and 20, Haughay further discloses the electronic device, wherein the processor is configured to: control the display to display a first visualization setting UI for setting a visualization effect; and based on a first user input being received through the first visualization setting UI, change the visualization effect based on the received first user input (see, paragraph [0053], A user may select a configuration option to access a screen for configuring a system to provide a visualization of music. For example, a user may select configuration option 420 to access a screen for configuring visualizer 410. A more detailed description of screens for configuring a system to provide a visualization of music can be found below, for example, in connection with FIGS. 6 and 7. [0091] In some embodiments, option 1022 can correspond to energy level metadata. For example, a user may set option 1022 so that selecting a song includes searching energy level metadata based on current music or one or more characteristic properties. Like option 1020, the choices associated with option 1022 may include current music, environment generally, and one or more characteristic properties of an environment. In the embodiment shown in FIG. 10, option 1022 may be set so that energy metadata is searched to identify pieces of music with an energy level generally appropriate for the light in an environment (i.e., a characteristic property). For example, if the light in an environment is generally bright, a system may select a piece of music with a relatively high energy level (e.g., rock and roll)).
 	Regarding claim 9, Houghay further discloses the electronic device, where the processor is configured to: control the display to display a second visualization setting UI for selecting situation information to be used to change a visualization effect; and based on a second user input being received through the second visualization setting UI, change the visualization effect based on situation information corresponding to the received second user input. (see, paragraph [0053], A user may select a configuration option to access a screen for configuring a system to provide a visualization of music. For example, a user may select configuration option 420 to access a screen for configuring visualizer 410. A more detailed description of screens for configuring a system to provide a visualization of music can be found below, for example, in connection with FIGS. 6 and 7. [0091] In some embodiments, option 1022 can correspond to energy level metadata. For example, a user may set option 1022 so that selecting a song includes searching energy level metadata based on current music or one or more characteristic properties. Like option 1020, the choices associated with option 1022 may include current music, environment generally, and one or more characteristic properties of an environment. In the embodiment shown in FIG. 10, option 1022 may be set so that energy metadata is searched to identify pieces of music with an energy level generally appropriate for the light in an environment (i.e., a characteristic property). For example, if the light in an environment is generally bright, a system may select a piece of music with a relatively high energy level (e.g., rock and roll)).
 	Regarding claim 10, Houghay further discloses the electronic device, wherein the audio characteristics information includes at least one of beat information, mood information and highlight information of a music content (see, paragraph [0017], a characteristics property may be based on a ambient property of the environment such as vibrations, light (e.g. ambient light levels or average color), sound, magnetic fields, temperature, humidity, barometric pressure any other suitable ambient property or any combination thereof), and wherein the processor is configured to control light emission of the visualization effect display based on the visualization effect corresponding to the audio characteristics information ((see, paragraphs [0017]. [0018] and Fig. 10, a characteristic property may be based on a ambient property of the environment, such as vibrations, light (e.g., ambient light levels or average color), sound, magnetic fields, temperature, humidity, barometric pressure).)
 	Regarding claim 11, the combined teachings further discloses the electronic device further comprising: an audio out putter, wherein the processor is configured to, based on a user command to reproduce the music content being input, output audio data included in the music content through the audio out putter (Adhikari teaches in paragraph [0019], The present system and methods comprise a functional space conversion from the frequency and amplitude space of an audio signal to a multivariate functional space of a defined visual space, thereby providing data for producing a final visualization effect, e.g., a real-time accurately corresponding visual effect. [0029], the present music visualization method comprises converting at least one audio signal to at least one audio parameter value that is compatible with the GPU, thereby facilitating directly using the at least one audio parameter value to drive the on-screen visualization effect).
 	Regarding claim 12, Haughay further discloses the electronic device, wherein the visualization effect display includes at least one of Liquid Crystal Display (LCD) or Light Emitting Diode (LED) lamp and is disposed around the audio out putter (see, Fig. 4, paragraph [0057], a user may be able to specify which features of a visualization can be based on the environment. In another example, a user may be able to specify the characteristic properties of the environment on which a visualization can be based. FIG. 6 is a schematic view of an illustrative display for configuring a system to provide a visualization of music).

Allowable Subject Matter
Claims 2-5, 7, 14-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631